Citation Nr: 1760463	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  16-44 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an initial compensable rating for healed fracture of the right fifth finger.  

2. Entitlement to an initial compensable rating for a scar of the right fifth finger.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse



ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to October 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2017, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record. 

In August 2017, the Board remanded the issues for further development.  The requested development has been completed.  No further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. Throughout the period on appeal, the Veteran's service-connected healed fracture of the right fifth finger was manifested by various signs and symptoms, to include pain on movement, less movement than normal, and excess fatigability.  

2. The Veteran's scar of the right fifth finger was painful, did not exceed 6 square inches (39 square cm.), and did not cause functional impairment.  


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating of 10 percent, but no higher, have been met for the healed fracture of the right fifth finger.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5230 (2017). 

2. The criteria for an initial disability rating of 10 percent, but not higher, for a scar of the right fifth finger have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  This appeal arises from disagreement with the initial evaluation following the grants of service connection.  Courts have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

All identified and available authorized records relevant to the matter, to include treatment records and examinations, have been requested or obtained.  Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).


Rating Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings".  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The analyses below focus on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran. 

Healed Fracture of the Right Fifth Finger

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca 8 Vet. App. at 206.  

In the instant case, there is x-ray evidence of degenerative arthritis in the right little finger.  See June 2014 VA examination addendum.  Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. 
§ 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court has held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

The Veteran is in receipt of a noncompensable disability rating under Diagnostic Code 5230 for the healed fracture of the right fifth finger.  A noncompensable disability rating was assigned under 38 C.F.R. §4.71a , Diagnostic Code 5230.  Under this Diagnostic Code, a noncompensable rating is assigned for any limitation of motion of the ring or little finger regardless if the affected hand is dominant or minor.  This rating code does not provide for a compensable rating.  38 C.F.R. 
§ 4.71a , Diagnostic Code 5230. 

After applying this evidence to the applicable rating criteria, the Board finds that they provide for an initial compensable disability rating of 10 percent, but no higher, for healed fracture of the right fifth finger.  

The Board reiterates that Diagnostic Code 5230 for limitation of motion of the little finger does not provide a compensable disability rating for the little finger.  Significantly, however, it is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints due to healed injury as entitled to at least the minimum compensable rating.  38 C.F.R. § 4.59.  Although the June VA examiner reported that there was no objective evidence of painful motion, the examiner also noted that the Veteran had functional loss of the right little finger, to include less movement than normal, excess fatigability, pain on movement, and limitation of extension.  Furthermore, throughout the appeal period, the Veteran consistently complained of painful motion involving his right little finger.  See, e.g., August 2014 notice of disagreement, September 2016 Form 9 Appeal, and April 2017 Board hearing transcript.  Consequently, the Board finds that a 10 percent rating (the minimum compensable rating allowable under the rating schedule) is warranted for the service-connected healed fracture of the right fifth finger.  38 C.F.R. §§ 4.40, 4.45, and 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

A review of the rating schedule, however, indicates that there are no other applicable diagnostic codes that would permit a disability rating in excess of 10 percent.  Under Diagnostic Code 5227 (Ring or little finger, ankylosis of), a noncompensable disability rating is assigned for unfavorable or favorable ankylosis of the ring or little finger for both the major and minor finger; no higher disability ratings are available.  38 C.F.R. § 4.71a, Diagnostic Code 5227.  A note to this diagnostic code instructs to also consider whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  Id.  With respect to amputation, under Diagnostic Code 5156, disability ratings are assigned for amputation of the little finger.  38 C.F.R. § 4.71a, Diagnostic Code 5156.  However, in the instant case the Veteran does not have ankylosis nor does the evidence show that the functional impairment of the Veteran's finger was such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  See, e.g., June 2014 VA examination.  

The Board has considered the Veteran's statements that describe his pain and discomfort, but the objective medical findings by skilled professionals are more persuasive which, as discussed above do not support a higher rating than 10 percent or additional separate ratings.  In essence, the lay evidence, while accepted as credible, does not provide a basis for a higher rating than the 10 percent rating being granted herein nor any additional separate ratings.

Thus, after resolving the benefit of the doubt in favor of the Veteran under 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 an initial 10 percent disability rating, is warranted for the Veteran's service-connected healed fracture of the right fifth finger.  

Scar of the Right Fifth Finger

The Veteran's scar of the right fifth finger has been assigned a noncompensable rating under Diagnostic Code 7805.  Diagnostic Code 7805 provides that any other scars (including linear scars) and other disabling effects of scars should be evaluated if not considered in a rating provided under Diagnostic Codes 7800-04 under an appropriate diagnostic code.  38 C.F.R. § 4.118 , Diagnostic Code 7805. 

Other potentially applicable Diagnostic Codes include Diagnostic Codes 7801, 7802, and 7804.  Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep and nonlinear.  Scars in an area(s) of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) are rated 10 percent disabling.  Note (1) to Diagnostic Code 7801 provides that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118 , DC 7801.  

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, that are superficial and nonlinear.  Superficial and nonlinear scars in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling.  Note (1) to Diagnostic Code 7802 provides that a superficial scar is one not associated with underlying soft tissue damage.  

Diagnostic Code 7804 pertains to unstable or painful scars.  One or two scars that are unstable or painful are 10 percent disabling.  Three or four scars that are unstable or painful are 20 percent disabling.  Five or more scars that are unstable or painful are 30 percent disabling.  This is the highest rating available under this Diagnostic Code.  Note (1) to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7804.  Note (2) provides that if one or more scars are both unstable and painful, 10 percent may be added to the evaluation that is based on the total number of unstable or painful scars.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Separate disabilities arising from a single disease entity are to be rated separately.  38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Pyramiding-the evaluation of the same disability or the same manifestations of a disability under different diagnostic codes is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.

The Veteran's scar has been rated under Diagnostic Code 7805.  The scar has not been manifested by any disabling effects other than pain.  The Veteran does not contend otherwise.  Throughout the appeal period the Veteran has complained that the scar on his right finger is painful.  See, e.g. August 2014 notice of disagreement and April 2017 Board hearing transcript.  Although on the June 2014 VA examination the examiner opined that the Veteran did not have painful or unstable scarring nor was the total area of scarring greater than 6 inches or 39 square centimeters, the Veteran is competent to report his symptoms of pain because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

As such, the Veteran's painful scar of the right little finger is found to be more closely related to the diagnostic criteria for a painful scar under Diagnostic Code 7804.  Thus, Diagnostic Code 7805 as well as Diagnostic Codes 7801-7802 will not be applied.  See Butts, 5 Vet. App. at 538 (choice of diagnostic code should be upheld if supported by explanation and evidence).  

As discussed above, the Veteran also is being granted a 10 percent rating for the healed fracture of the right fifth finger based on painful joint due to healed injury.  The additional grant of a 10 percent rating for a painful scar does not violate the rule against pyramiding as the Veteran is being compensated for two distinct symptoms.  The first, compensated by Diagnostic Code 5230 and 38 C.F.R. § 4.59, is based on painful motion in the joint of the right little finger.  The second compensated under Diagnostic Code 7804, is a symptom of a painful scar on the surface of the Veteran's skin.  Any pain the Veteran experiences in his scar is separate from pain in the joints of his right little finger due to healed fracture.  The Board's award of 10 percent for a painful scar under Diagnostic Code 7804 does not compensate the Veteran for symptoms already compensated under Diagnostic Code 5230 and 38 C.F.R. § 4.59, and thus does not violate the rule against pyramiding.

The Board notes that the amputation rule provides, in pertinent part, that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were an amputation to be performed. 38 C.F.R. § 4.68.  Diagnostic Codes 5156 provide that an amputation without metacarpal resection would be rated as 10 percent disabling, and that amputation with metacarpal resection would be rated as 20 percent disabling.  38 C.F.R. § 4.71a. Therefore, any combined rating for the Veteran's right little finger disabilities should not exceed 20 percent because this would run afoul of the amputation rule under 38 C.F.R. § 4.68.

Final Matter

The Veteran's case has been considered entirely under the VA rating schedule contained in 38 C.F.R., Part 4.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

ORDER

Entitlement to an initial 10 percent rating (but no higher) for the healed fracture of the right fifth finger is granted, subject to controlling regulations governing the payment of monetary benefits.

Entitlement to an initial 10 percent rating (but no higher) for a scar of the right fifth finger is granted, subject to controlling regulations governing the payment of monetary benefits.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


